NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




                  United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 

                                 Submitted March 19, 2014* 
                                   Decided May 22, 2014 
                                              
                                          Before 
 
                               RICHARD A. POSNER, Circuit Judge 
 
                            MICHAEL S. KANNE, Circuit Judge 
 
                                 JOHN DANIEL TINDER, Circuit Judge 
                                                  
No. 13‐1851                                       
                                                  
PETER J. LASLIE,                                 Appeal from the United States District 
        Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                                 Eastern Division. 
        v.                                        
                                                 No. 10 C 3031 
CHICAGO TRANSIT AUTHORITY,                        
        Defendant‐Appellee.                      Thomas M. Durkin,   
                                                 Judge. 
 
                                           O R D E R 
                                                
        Peter Laslie, a black rail‐car switchman, appeals the summary judgment for his 
employer, the Chicago Transit Authority, in his suit asserting race discrimination and 
retaliatory discharge. We affirm in part and vacate and remand in part. 
 

       *
        After examining the parties’ briefs and the record, we have concluded that oral 
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.  
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1851                                                                              2
        The CTA suspended Laslie in January 2009 for 17 days after he was involved in a 
train collision. Laslie had been guiding a train without working brakes through the 
CTA repair shop at the direction of another CTA employee. The train operator, unaware 
that the train did not have working brakes, was unable to stop the train before it hit a 
repair‐shop door. A later investigation completed by a CTA transportation manager 
concluded that Laslie was partially responsible for the collision and violated CTA rules 
by using a defective car to push other cars and damaging CTA property (the repair‐
shop door). Given his role in the accident (and in another accident two years earlier), 
the CTA suspended Laslie and placed him on probation. He filed an EEOC charge, 
alleging that the CTA discriminated against him based on his race because a white 
employee (later identified as Dave Grabski) was involved in the same incident but was 
not suspended. 
 
        The CTA discharged Laslie in December 2009 after he was involved in another 
collision. This time he operated a train on a track that was partially obstructed by train 
cars on an adjacent track. He misjudged whether there was space for his train to pass 
and his train sideswiped the train cars on the adjacent track, causing substantial 
damage to the train cars. A transportation manager investigated and concluded that 
Laslie was responsible for the accident and, because he was still on probation for the 
January incident, recommended Laslie’s discharge. The general manager agreed and 
fired Laslie. He was later rehired by the CTA and reinstated to his switchman position.   
 
        Laslie sued the CTA under Title VII of the Civil Rights Act of 1964, 42 U.S.C.      
§§ 2000e‐2, 2000e‐3, alleging that the CTA discriminated against him based on his race 
when it disciplined him for the January 2009 incident and later fired him in retaliation 
for filing the discrimination charge with the EEOC.  
 
        The district court granted the CTA’s motion for summary judgment on both the 
discrimination and retaliation claims. The court concluded that Laslie failed to present 
“even a scintilla of evidence” that race motivated the CTA’s disciplinary decisions or 
that he was discharged for filing the EEOC charge eight months earlier.  
 
        On appeal Laslie seems to challenge the district court’s conclusion that he did not 
establish pretext. According to the court, Laslie failed to show that the CTA’s proffered 
reasons for firing him were factually baseless because he admitted being partially 
responsible for the sideswiping incident. But partial responsibility is not full 
responsibility, Laslie now contends, and he asserts that the CTA’s retaliatory intent is 
No. 13‐1851                                                                                          3
reflected in its decision to hold him solely responsible for an incident that was not 
entirely his fault. But courts must evaluate whether the employer’s proffered reason is a 
lie, see Smiley v. Columbia Coll. Chicago, 714 F.3d 988, 1002 (7th Cir. 2013); Russell v. Acme‐
Evans Co., 51 F.3d 64, 68 (7th Cir. 1995); Clay v. United Parcel Serv., Inc., 501 F.3d 695, 714 
(6th Cir. 2007), not whether the employer “may be wrong about its employee’s 
performance,” Gates v. Caterpillar, Inc., 513 F.3d 680, 691 (7th Cir. 2008);                          
see also Anderson v. Durham D & M, LLC, 606 F.3d 513, 522 (8th Cir. 2010). As the district 
court correctly noted, Laslie did not provide evidence reflecting that the CTA had other 
motivations for firing him, and he admits that he was partially responsible for the 
damaged caused by the sideswiping incident. Given his culpability in that incident and 
his prior disciplinary history, the court properly concluded that no reasonable jury 
could find that the CTA’s reasons for firing him were pretextual. See Turner v. The 
Saloon, Ltd., 595 F.3d 679, 687–88 (7th Cir. 2010); Pearson v. Mass. Bay Transp. Auth., 723 
F.3d 36, 40–41 (1st Cir. 2013). 
 
        Regarding the discrimination claim, Laslie challenges the district court’s finding 
that  he  had  failed  to  identify  any  similarly  situated  employee  who  had  been  treated 
more  favorably  than  he.  Laslie  maintains  that  he  had  identified  Grabski,  the  white 
employee who was not suspended despite also being involved in the accident in which 
Laslie  was  involved.  The  judge  noted  that  Grabski  worked  in  a  different  department 
under a different supervisor and didn’t know that the train lacked working brakes. In 
this  appeal,  Laslie  challenges  the  judge’s  finding  on  the  basis  of  an  excerpt  from  an 
undated  ruling  by  an  arbitrator,  who  had  handled  Laslie’s  grievance  over  his  17‐day 
suspension  and  subsequent  discharge.  The  arbitrator  found,  according  to  the  excerpt, 
that  Laslie  and  Grabski  had  been  “equally  guilty  of  the  rule  violation”  and  that  the 
Transit Authority had, by disciplining Laslie but not Grabski, “clearly treated similarly 
situated employees differently.” 
 
        This is evidence of discrimination against Laslie, but it was not submitted to the 
district  court;  nor  is  it  the  complete  arbitration  decision,  though  it’s  not  apparent  that 
anything  is  missing  that  would  bear  on  Grabski;  nor  is  the  excerpt  authenticated, 
though it appears to be authentic (the absence of a date on the excerpt doesn’t seem to 
undermine its authenticity). 
 
        It is not “before” us, but we hesitate to invoke technical rules of evidence against 
a pro se appellant. For all we know, Laslie didn’t have the arbitration ruling when the 
case was in the district court (remember that we don’t have the date of the ruling), or 
No. 13‐1851                                                                                4
didn’t grasp its significance until he appealed, and didn’t think that he should or could 
ask the district court to reopen the case to consider it. If it is authentic and (so far as 
Grabski is concerned) complete, it is significant evidence in support of Laslie’s claim, 
and should if possible receive consideration. See Alexander v. Gardner‐Denver Co., 415 
U.S. 36, 60 (1974); Coleman v. Donahoe, 667 F.3d 835, 855 (7th Cir. 2012). We have decided 
therefore to order a limited remand to the district court, for a determination whether to 
reopen the case to reconsider the denial of Laslie’s discrimination claim on the basis of 
the arbitration ruling. See United States v. Adams, 746 F.3d 723, 744‐45 (7th Cir. 2014); 
United States v. Obi, 542 F.3d 148, 154 (6th Cir. 2008). The denial of his retaliation claim 
is, however, affirmed.